Per CuriaM.
If the first four instructions stating the issues were somewhat prolix, these were clearly and concisely put in those which followed. The jury especially found in answer to a special interrogatory that a new agreement had been entered into by the parties in place and stead of that in writing, and this conclusion has support in the evidence. The instructions in relation to this issue are without error. Those asked, in so far as correct, were included in the charge by the court, and the interrogatory refused was practically the same as that submitted. Other errors assigned, in so far as doubtful at all, relate to other issues, and need not be considered, for, if sustained, they have no such bearing on the above issue as to warrant any interference - with the judgment. The result of the trial was a denial of the right on the part of plaintiff to reap where he had not sown. With that conclusion we are content. — Affirmed.